3 Case 1:19-cr-00312-BAH Document 22 Filed 12/09/19 Page1o
AQ 442 (Rev. 01/09) Arrest Warrant —_ = ‘ ee VAR ip ih

4
UNITED STATES DISTRICT COURT COBG

for the

District of Columbia

United States of America
Vv.

KYLE PIUNTI Case No. 19CR312-01 (BAH)

So FILED

Defe ondant DEC 09 9019
ARREST WARRANT Clerk, U.S. District & Bankruptcy

Courts for the District of Columbia

ee ee ee ee

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

fname of person to be arrested) KYLE PIUNTI
who is accused of an offense or violation based on the following document filed with the court:

“7 Indictment J Superseding Indictment ‘T Information 7 Superseding Information = Complaint

T Probation Violation Petition ‘T Supervised Release Violation Petition Violation Notice Order of the Court

This offense is briefly described as follows:
Violation of Conditions of Pretrial Release.

Date: 10/30/2019, | /Sot4 ALD

{ssuing officers ste de

City and state: WASHINGT UD yi ADCs ___ Beryl A. Howell, Chief U.S. District Judge

Printed name and title

 

Return

 

 

   
  

al fctty and state) Lh. Shs!

ae: [AIG

This warrant was received Wr (date) _ Ht DY) | q . and the person was arrested on (date) te .

   
 

HF
é

- 7 in officer Poy = —s
\ Eatin Ye hue C1usk

Printéd name and title

 

 
